Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        02-DEC-2021
                                                        07:50 AM
                                                        Dkt. 53 ORD




                          SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


           In re CHRISTOPHER S. BOUSLOG, Bar No. 3087


                        ORIGINAL PROCEEDING

                               ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

         Upon consideration of the November 16, 2021 renewed

motion for permission to withdraw from the representation of

disciplined attorney Christopher Bouslog in this matter, filed

by attorney Keith Shigetomi, which we deem a timely response to

this court’s November 1, 2021 order to show cause, the

November 17, 2021 response filed by Bradley Tamm, as Trustee

Administrator at the Office of Disciplinary Counsel (ODC), the

November 18, 2021 amended declaration filed by attorney

Shigetomi, the lack of response from Bouslog, and the record in

this matter and in Office of Disciplinary Counsel v. Bouslog,

SCPR-20-70, we find that attorney Shigetomi has now complied
with the requirements of Rule 50(a) of the Hawaii Rules of

Appellate Procedure and with this court’s May 27, 2021 order, by

providing assurances of his cooperation with ODC and the

Lawyers’ Fund for Client Protection, particularly in regard to

the proper safeguarding of all client files and other property

from Bouslog’s former practice.       Therefore,

          IT IS HEREBY ORDERED that the motion for permission to

withdraw is granted.   The clerk of the court shall take the

necessary steps to reflect in the record of this case attorney

Shigetomi’s withdrawal as counsel for Christopher Bouslog.

          DATED:   Honolulu, Hawaii, December 2, 2021.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins




                                  2